Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an open face” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.

Regarding the independent claims 1 and 3

1- Although, the prior art of record, including Lee Young-Gook et al. (WO-2015162861-A1), Kato Shimosato (CN-101612887-A), Akihiro Kaikawa et al. (JP-2010036858-A), and Ikuta Hiroshige (WO-2012161087-A1) disclose a vehicle fuel lid using a single push mechanism or a push-push mechanism with the following components:
1-A:  A push lifter unit that has a case of cylindrical shape fixed to the vehicle body side, the push lifter unit has a cylindrical shaped rod that slides in the cylindrical case, the rod jumps out of its cylinder casing to push the fuel lid open towards the outside, the rod slides along its longitudinal axis, the rod faces the lid.
1-B: An urging device in the form of a spring located inside the cylindrical case that forces the rod to protrude from inside its case towards the outside and into a forward movement position.
1-C: A locking device

2- But, the prior art of record Lee Young-Gook et al. (WO-2015162861-A1), Kato Shimosato (CN-101612887-A), Akihiro Kaikawa et al. (JP-2010036858-A), and Ikuta Hiroshige (WO-2012161087-A1) do not teach or fairly suggest a locking device, a cap, and a case as claimed in the independent claims 1 and 3 of the instant application. Specifically, the prior art fails to teach the following structural elements and their claimed interaction among each other:

2-A: claim 1 and 3 specify “a lock device located between the case and the push rod” and “by pushing the push rod against an urging force of the urging device”. Lee Young-Gook et al. (WO-2015162861-A1), Kato Shimosato (CN-101612887-A), and Akihiro Kaikawa et al. (JP-2010036858-A) disclose a locking device that is located outside of the case, as follows: 

Lee Young-Gook et al. (WO-2015162861-A1) locking device contacts the cylinder and the rod through a side hole on the cylinder. The locking device includes an engagement member that slides through the side hole of the cylindrical case, the engagement member protrudes perpendicularly to the longitudinal sliding axis of the rod so as to lock the rod in place. An electric motor controls the sliding movement of the engagement member.
Kato Shimosato (CN-101612887-A) locking device incorporates a fuel lid lock mechanism, a locking pin, and a fuel lid pivoting around a hinge. The fuel lid is latched and held in closed position while lid itself blocks the rod from sliding outwards and keeps the spring compressed inside the case. Once the locking pin retracts the rod slides outwards to push the lid open, and acts to press the rod back into its cylindrical case to compress the coil spring and latch back with the locking pin.
Akihiro Kaikawa (JP-2010036858-A) locking device includes a fuel lid hinged to the vehicle body side. Once the fuel lid lock is released, the compressed spring pushes rod to slide out and push the lid to an open position from a closed position.

2-B:  claim 1 specifies “a case” and “a cap” while claim 3 specifies “a case” only. Lee Young-Gook et al. (WO-2015162861-A1), Kato Shimosato (CN-101612887-A), Akihiro Kaikawa (JP-2010036858-A), and Ikuta Hiroshige (WO-2012161087-A1) teach “a case” and “a cap”. But, the prior art made of record does not teach or fairly suggest “a cap” and “a case” as claimed in the independent claim 1 and “a case” as claimed in the independent claim 3 of the instant application. Specifically, the prior art fails to teach the following structural elements and their claimed interaction among each other:
Claim 1 limitations:
- “a cap” of cylindrical shape that covers the outside of a lower portion of the case. 
- “a peripheral wall” located at the lower portion of the case and surrounds the circumference of the lower portion of the case.
- “an air vent” at the center of the case’s bottom wall that closes the bottom of the peripheral wall. 
- “a first air flow channel” formed between the bottom wall of the case and the bottom portion of the cap and connects to the air vent of the case.
- “a second air flow channel” formed by the cap’s side portion and the casing peripheral wall and connects to the first air flow channel.

Claim 3 limitations:
- “an inner peripheral wall” of the case with cylindrical shape that closed by “a bottom wall” 
- “a folded portion” of the case located at “an upper edge portion” that is placed on “a side” opposite to “a lower edge portion” of the lower wall.
- The upper edge extends annularly, outwardly, in “a radial direction” from the inner peripheral wall.
- “an outer peripheral wall” of the case that is a continuation of the folded portion, surrounds the circumference of the inner peripheral wall, and extends away from the inner peripheral wall so as to form.
- “a drainage portion” formed between the inner peripheral wall and the outer peripheral wall of the case.
- The drainage portion of the case opens at “a bottom” towards “a bottom wall side” so as to drain toward “an open face”.
- “an air vent portion” located on the folded portion of the case and connects “an inside” of the inner peripheral wall with the drainage portion.

The examiner can find no motivation to modify the locking device, cylindrical case, and the cap of Lee Young-Gook et al. (WO-2015162861-A1), Kato Shimosato (CN-101612887-A), Akihiro Kaikawa (JP-2010036858-A), and Ikuta Hiroshige (WO-2012161087-A1) without 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Watanabe Yasuhiro (WO-2015105193-A1) teaches of a latch apparatus that includes a cylindrical case, a cylindrical rod, and a helical spring, a slide cam placed around the rod, a lock device at the middle of the rod, and a cap at the top portion of the device. The rod can be locked in a retracted position inside the case where an engaging portion interacts with a catching portion. The aim of the invention is to present a durable latch device that can withstand high loads exerted on the head portion of the road as it repeatedly engages and disengages during its life cycle.

Christian Beck (US-20150061314-A1) teaches an actuation device for a flap such as fuel tank flaps that use push-push devices. The invention includes a cylindrical housing, a bolt and a helical spring to keep the bolt pre-tensed in the closed position, a locking mechanism, and a 

Takeshi Kotama (US-8845001-B2) teaches a push lifer with a push-push mechanism that is used to keep the charging lid closed, the charging lid could be for an electric vehicle, a hybrid vehicle, a fuel cell vehicle or the like. The device includes a push rod, urging means, sleeve, illuminating means, sensors, switch, charger lid, lock mechanism, and housing. The invention provides a device for detecting opening and closing of a charger lid that is simple in design, easy to manufacture and assemble, and cuts manufacturing costs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAL SAIF/             Examiner, Art Unit 3675            

/KRISTINA R FULTON/             Supervisory Patent Examiner, Art Unit 3675